
	

114 S3377 IS: Enhancing Military and Police Operations through Women’s Engagement and Recruitment Act of 2016
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3377
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2016
			Mrs. Boxer (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To increase the participation of women in foreign security forces, specifically the military and
			 police, with United States foreign assistance.
	
	
		1.Short title
 This Act may be cited as the Enhancing Military and Police Operations through Women’s Engagement and Recruitment Act of 2016.
 2.FindingsCongress makes the following findings: (1)The United States National Action Plan On Women, Peace and Security expresses the unqualified commitment of the United States to integrating women’s perspectives fully into our diplomatic, defense, and development efforts not simply as beneficiaries, but as agents of peace, security, reconciliation, development, growth, and stability. The plan also specifies the following priorities:
 (A)Providing assistance to support women’s participation, integration, and leadership in the security sector.
 (B)Working with partner nations to increase women’s participation in United States-funded training programs for foreign police, judicial, and military personnel, including professional military education, as well as exchange programs, conferences, and seminars.
 (C)Utilizing the participation of female members of the United States Armed Forces to encourage and model gender integration in the armed forces of partner nations.
 (2)The Department of State’s 2015 Quadrennial Diplomacy and Development Review states that— (A)the United States is promoting initiatives based on the unique roles that women and girls play in preventing and responding to conflict; and
 (B)gender equality is a core element in policy development, strategy and budget planning, policy and program implementation, management and training, and monitoring and evaluation of results.
 (3)United States security sector assistance is a key engagement tool with our foreign partners. Security sector assistance helps further United States interests by seeking to professionalize and develop the police and militaries of our foreign partners, shaping the security sector policies of foreign governments, and building sustainable and legitimate institutions to provide security and justice and respond to the needs of populations. Security sector assistance can also support broad United States policy goals, including respect for human rights, civilian control of the military, and the rule of law.
 (4)To support these efforts, the United States Department of State provides funding for a number of training programs for military forces, police and other security forces, and international peacekeeping operations.
 (5)Women are underrepresented in security forces worldwide. For instance, in South Asia— (A)women make up less than 1 percent of Pakistan’s total police force;
 (B)women make up less than 5 percent of Bangladesh’s total police force; and (C)women make up less than 7 percent of India’s total police force.
 (6)As demonstrated by United States Female Engagement Teams deployed to Afghanistan, female soldiers can enhance the operational effectiveness of security operations and gather information and provide access to local populations that all-male units cannot engage or search.
 (7)Female military and police can provide critical contributions to security. For Afghanistan’s 2014 presidential elections, Afghanistan’s Ministry of Interior recruited and trained 13,000 females to provide security and conduct searches of women at checkpoints and polling stations. Female police facilitated the participation of women in elections.
 (8)The International Military Education and Training (IMET) program, funded by the United States Department of State, provides professional military training for the future leaders of our foreign partners, enhances interoperability with the United States Armed Forces, builds relationships among international and United States military students, and conveys United States customs and cultural norms.
 (9)Of the 141 countries that received IMET funding from Fiscal Year 2011 through Fiscal Year 2015, only approximately 7 percent of IMET program participants from those countries were women.
 (10)United States international police training programs that are specifically focused on women have proven effective in recruiting and retaining women. In Lebanon, for instance, a Department of State-funded basic cadet course for women was instrumental in helping Lebanon’s Internal Security Forces increase the number of police officers from two to 610.
 (11)United States security assistance for peacekeeping builds the capabilities of our partner countries, increases the number of military and police personnel available for deployment to support peace operations, and facilitates the logistical support and deployment of units to peace operations.
 (12)Studies demonstrate that the inclusion of higher proportions of female peacekeepers is associated with fewer allegations of sexual abuse and exploitation, as is the inclusion of personnel from countries with better records of gender equality.
 (13)Female peacekeepers are uniquely capable of assisting female survivors of sexual violence. Reports demonstrate that victims are more likely to report incidents of abuse to women in the police or military. In Liberia, the presence of a female Indian peacekeeping unit increased reporting of sexual abuse and encouraged the recruitment of women to the national police.
 (14)Despite the recognition of the importance of increasing the number of women in peacekeeping operations, according to the United Nations, as of February 2016—
 (A)women comprised only 3 percent of total military forces deployed to peacekeeping missions; and (B)women comprised only 9 percent of total police forces deployed to peacekeeping missions.
 (15)The Global Peace Operations Initiative is a United States security assistance program to train, deploy, and build the capacity of peacekeepers worldwide. Through the Global Peace Operations Initiative, the United States has worked to increase the participation of female peacekeepers in United Nations operations. With dedicated United States assistance, over the last five years, the countries that received assistance under the Global Peace Operations Initiative nearly doubled the number of deployed female military peacekeepers from 1,396 to 2,539. Of the countries that received assistance under the Global Peace Operations Initiative that deploy personnel to peacekeeping missions, as of January 2016—
 (A)women comprised approximately 4 percent of total military forces deployed to peace operations; and (B)women comprised approximately 7 percent of formed police units and 10 percent of total police forces deployed to peace operations.
 3.Statement of policyIt is the policy of the United States— (1)to recognize and respond to the significant shortage of women at all levels in foreign military and police forces;
 (2)to prioritize the identification, engagement, and support of women leaders at all levels in foreign security sectors;
 (3)to increase the recruitment, retention, professionalization, and promotion of women in foreign security sectors, specifically in the military and police forces;
 (4)to promote the meaningful inclusion and deployment of women in security operations; and (5)to enhance and expand United States training opportunities for women at all levels in foreign militaries and police forces.
 4.Foreign military exchangesThe Department of State, in coordination with the Department of Defense, shall seek to increase the participation of women receiving training under the International Military Education and Training program at United States military schools and training institutions, with the goal of doubling female participation in such programs globally by September 30, 2019.
		5.Countering terrorism and violent extremism
 (a)In generalThe Department of State shall seek to increase the participation of women receiving training under the Department of State’s Anti-Terrorism Assistance (ATA) programs, with the goal of doubling the total women receiving such training by September 30, 2019.
 (b)MandateThe Department of State shall make explicit in its mandate for ATA programs its priority to increase the participation of women.
			6.Peacekeeping operations
 (a)In generalThe Department of State shall work with partner countries receiving peacekeeping training assistance to prioritize the integration, training, and deployment of qualified female peacekeepers in peace operations. The Department of State shall work with partner countries receiving peacekeeping training assistance to prioritize the employment, development, and integration of female peacekeeping trainers.
 (b)United Nations peacekeeping missionsThrough the United States Mission to the United Nations, the Department of State shall promote an increase in the recruitment, retention, and leadership roles of female personnel assigned to United Nations peacekeeping missions.
 (c)Increased deployment of female peacekeepersThe Department of State may work with partner countries receiving United States peacekeeping training assistance to double the number of qualified women deployed to peace operations not later than 5 years after the date of the enactment of this Act.
			7.Law enforcement
 (a)Participation requirementThe Department of State shall establish female participation requirements for its police training programs and work with partner countries to ensure that women account for not less than 10 percent of nominees for United States-funded police training programs.
 (b)Communication of requirementThe Department shall make explicit its priority to increase the participation of women in the design and implementation of all police training programs.
 8.Monitoring and evaluationThe Secretary of State, the Secretary of Defense, and representatives of other relevant Federal agencies and departments, as appropriate, shall develop a plan for the monitoring and independent evaluation of programs, projects, and activities carried out under this Act.
		9.Reporting requirements
 (a)In generalThe Secretary of State, in conjunction with the Secretary of Defense, shall designate appropriate officials to brief the appropriate congressional committees, not later than 1 year after the date of the enactment of this Act, on—
 (1)the existing, enhanced, and newly established training carried out pursuant to this Act; (2)diplomatic actions undertaken to promote the targets set forth in this Act;
 (3)the guidelines established for overseas United States diplomatic and military personnel to engage with foreign counterparts pursuant to this Act;
 (4)progress towards the targets set forth in this Act; and (5)actions to address the structural and systemic barriers to women’s recruitment, retention, and professionalization for the largest recipients of United States security sector assistance.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
				
